                                       Case 3:14-cr-00175-WHA Document 1220 Filed 06/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                           No. CR 14-0175 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PACIFIC GAS AND ELECTRIC                            ORDER TO ADMIT OR DENY
                                       COMPANY,                                            BUTTE COUNTY REPORT
                                  14
                                                      Defendant.
                                  15

                                  16        The Court has read the appended final summary report from the Butte County District
                                  17   Attorney entitled “People’s Statement of Factual Basis in Support of the Pleas and Sentencing
                                  18   Statement.” PG&E is hereby ordered to file a public statement with this Court identifying each
                                  19   statement therein, the truth of which PG&E denies, and if so, the reason for the denial. All
                                  20   other statements therein shall be deemed admitted. The response is due by JULY 1 AT NOON.
                                  21

                                  22        IT IS SO ORDERED.
                                  23

                                  24   Dated: June 17, 2020.
                                  25

                                  26
                                                                                             WILLIAM ALSUP
                                  27                                                         UNITED STATES DISTRICT JUDGE
                                  28
